 Case 2:16-cr-00483-FMO Document 147 Filed 06/19/20 Page 1 of 2 Page ID #:683



                                                        CLERK U.S. DISTRICT COURT


                                                            .~I 192020
                                                       ~w~asr~cTofcu~o~




                          UNITED STATES DISTRICT COURT

                         CENTRAL DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,              ))    Case No.: ~ ~(o- l.~$3 ~~'mQ

                   Plaintiff,

         vs.                                 ORDER OF DETENTION AFTER HEARING
                                               [Fed. R. Crim. P. 32.1(a)(6);
                                                18 U.S.C. § 3143(a)]
RQ~~ (1~e~ ~i oh'1 ~
                   Defendant.




       The defendant having been arrested in this District pursuant to

a    warrant    issued   by   the   United    States    District      Court         for   the

~~'. ~~5~'. /~<<-~'              for alleged violations) of the terms and

conditions of his/her [probation]                  rvised release           and

       The Court having conducted a detention hearing pursuant to

Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

       The Court finds that:

A.    (~       The defendant has not met ~/her burden of establishing by

       clear and convincing evidence that ~/she is not likely to flee

       if released under 18 U.S.C. § 3142(b) or (c).                 This finding is

       based on h n Y•V16WY1 ~Xu ~ ~.So ~ ✓~2S, ~a VlQ(~ ~ vl S~e.(~ u11o~~-~- G~i ~Yll.
    Case 2:16-cr-00483-FMO Document 147 Filed 06/19/20 Page 2 of 2 Page ID #:684



1        c.•~5-~- ,   a ~-t,1 an~"lH -~'c~qn i+~ d.~sab i ~i~i.~ , ~ hum playrd fQ„nr~.d~
2        ~+S          aNY..i'es C~ v~c.~ ~i         l ~•n     S;~cafiZrn      rio,r   ~bloo~vy►
             a~ l~ X10 ~a#~1z~S           ti ~S         o     dXv   ab v s.e~ lacx off- c~do~ -I-b
         ~
         an or                                                                                P prn
    B.   (✓~    The defendant has not met                      /her burden of establishing by

         clear and convincing evidence that/she is not likely to pose

         a danger to the safety of any other person or the community if

         released under 18 U.S.C. § 3142(b) or (c).                        This finding is based

         on:    ~ e.Vlq~'~LI   CXI✓V~.~1't0.~     ~11~'~M/ ~~p       P rD hQ~~~YI Q.V~c~ (Ja.11~(~

         vd lo~--r~ S




         IT THEREFORE IS ORDERED that the defendant be detained pending

    the further revocation proceedings.



    Dated:     ~~~- ~~l ~~
                                                            JEAN ROSENBLUTH
                                                            U.S. MAGISTRATE JUDGE
